UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1006



STATE   OF   MARYLAND,  DEPARTMENT   OF     THE
ENVIRONMENT; BALTIMORE COUNTY, MARYLAND,

                                            Plaintiffs - Appellees,

          versus


JAMES RIFFIN,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:06-cv-02989-RDB)


Submitted:   February 28, 2007             Decided:   March 21, 2007


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Riffin, Appellant Pro Se. Adam Dean Snyder, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Jeffrey A.
Barmach, BALTIMORE COUNTY OFFICE OF LAW, Towson, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Riffin appeals a district court order dismissing

the action and remanding it to state court because Riffin’s notice

of removal was untimely.       We dismiss the appeal for lack of

jurisdiction.

          “An order remanding a case to the State court from which

it was removed is not reviewable on appeal. . . .”             28 U.S.C.

§ 1447(d).    The Supreme Court has made clear that a remand order

based on untimely removal is not appealable.      Things Remembered,

Inc. v. Petrarca, 516 U.S. 124, 126-28 (1995); see also Wilkins v.

Rogers, 581 F.2d 399, 403 (4th Cir. 1978) (a district court’s order

finding that the notice of removal is not timely filed is not

reviewable on appeal).

          Accordingly,   the   appeal   is   dismissed   for    lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               DISMISSED




                                - 2 -